Citation Nr: 0824093	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  00-16 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder as secondary to a service-connected cervical spine 
disability.

2.  Entitlement to an evaluation in excess of 30 percent for 
service-connected spondylosis of the cervical spine, status 
post C5-C6 decompression and fusion.

3.  Entitlement to service connection for a lumbar spine 
disorder on a direct basis.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral knee disorder.

5.  Entitlement to a total temporary evaluation under 38 
C.F.R. § 4.30 for treatment of a left knee disability 
requiring convalescence.

6.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to 
September 1970 and from May 1979 to October 1989.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  In an August 2004 decision, the Board 
determined that new and material evidence had been received 
to reopen the claim of service connection for a low back 
disorder and remanded the issue of service connection as well 
as the other issues on appeal.  

The issues of service connection for a lumbar spine disorder 
on a direct basis; whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a bilateral knee disorder; entitlement to a 
total temporary evaluation under 38 C.F.R. § 4.30 for 
treatment of a left knee disability requiring convalescence; 
and entitlement to a TDIU are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  A current low back disability is not etiologically 
related to the veteran's service-connected cervical spine 
disability.

2.  The veteran's cervical spine disability has been 
productive of severe limitation of motion; the veteran has 
not had demonstrable deformity of a vertebral body; complete 
bony fixation; severe neurological impairment; incapacitating 
episodes; or unfavorable ankylosis of the entire cervical 
spine.  

3.  From September 23, 2002, the veteran's slight impairment 
of his right upper extremity may be rated separately.


CONCLUSIONS OF LAW

1.  A low back disability is not proximately due to, the 
result of, or aggravated by the service-connected cervical 
spine disability.  38 U.S.C.A. § 1101 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.310(a) (2006).

2.  The criteria for a rating in excess of 30 percent for the 
veteran's cervical spine disability have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5290 (2001).

3.  From September 23, 2002, a 10 percent rating is warranted 
for right upper extremity radiculopathy.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.7, 4.124, 
Diagnostic Code 8515 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

VCAA letters dated in August 2004 and December 2006 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letter told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  Although the notification 
letters were not sent prior to the initial adjudication of 
the claimant's claims, this was not prejudicial to the 
claimant since the claimant was subsequently provided 
adequate notice and the claim was readjudicated and an 
additional supplemental statement of the case (SSOC) was 
provided in September 2007.  If there is VCAA deficiency, 
i.e., VCAA error, this error is presumed prejudicial to the 
claimant.  VA may rebut this presumption by establishing that 
the error was not prejudicial.  See Sanders v. Nicholson, 487 
F. 3d 881 (2007); see also Simmons v. Nicholson, 487 F. 3d 
892 (2007).  

In Sanders, the claimant was allowed a meaningful opportunity 
to participate in the adjudication of the claim and the 
essential fairness of the adjudication process was not 
affected.  The claimant was provided VCAA notification and 
had knowledge in that regard.  As further noted below, VA has 
obtained all relevant evidence.  Thus, even though the 
initial VCAA notice came after the initial adjudication, 
there is no prejudice to the claimant.  In any event, the 
Board finds that any deficiency in the notice to the claimant 
or the timing of these notices is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the claimant, the Court found 
that the evidence established that the claimant was afforded 
a meaningful opportunity to participate in the adjudication 
of the claim, and found that the error was harmless, as the 
Board has done in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the service connection issue on appeal.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claimant's 
service treatment records, Social Security Administration 
records, VA medical treatment records, and identified private 
medical records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded VA 
examinations.  38 C.F.R. § 3.159(c)(4).  The records satisfy 
38 C.F.R. § 3.326.

The veteran was also sent information regarding the 
appropriate disability rating or effective date to be 
assigned in September 2007.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

With regard to the increased rating claim, according to 
Vazquez-Flores, for an increased-compensation claim, 
38 U.S.C.A. § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In this case, while the VCAA notice letters were not 
compliant with the directives in Vazquez-Flores, the Board 
finds that any deficiency in the VCAA notice was harmless 
error.  In this regard, the claimant was provided pertinent 
information in the SOC and SSOCs.  Further, the VCAA notices 
along with the SOC and SSOCs provided additional information 
to the claimant which complies with Vazquez-Flores.  
Cumulatively, the veteran was informed of the necessity of 
providing on his/her own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  In the December 2006 
SSOC, the section entitled "How VA Determines the Disability 
Rating," specifically cited to the impact on employment and 
described the types of evidence which would support the 
claim.  The claimant was also told that disability rating 
range from zero to 100 percent based on the nature of the 
symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their 
impact upon employment.  The SOC and SSOCs were relevant to 
the specific pertinent diagnostic codes.  The case was 
previously remanded so that the veteran's cervical spin 
disorder could be considered under the new criteria (as 
discussed in detail below) which was accomplished in the 
December 2006 SSOC.  Therefore, the Board finds that the 
claimant has not been prejudiced by insufficient notice in 
this case.  

There is no objective evidence indicating that there has been 
a material change in the service-connected cervical spine 
disability since the claimant was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  The VA examination reports are thorough 
and supported by VA outpatient treatment records.  The 
examinations in this case are adequate upon which to base a 
decision.  The records satisfy 38 C.F.R. § 3.326.

In sum, the claimant was provided the information necessary 
such that any defective predecisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  As noted, the SOC, SSOCs, and the VCAA 
notices furnished the necessary additional notification to 
the claimant with regard to his claim.  

Thus, the Board finds even if there was VCAA deficiency, the 
evidence of record is sufficient to rebut this presumption of 
prejudice as the record shows that this error was not 
prejudicial to the claimant and the essential fairness of the 
adjudication process in this case was preserved.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  


Competency and Credibility

With regard to lay evidence, the Board must initially 
evaluate if the evidence is competent.  If so, credibility 
must be assessed.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

With regard to the veteran's back disability, the issue does 
not involve a simple diagnosis.  See Jandreau.  The claimant 
is not competent to provide more than simple medical 
observations.  He is not competent to provide a complex 
medical opinion regarding the etiology of the claimed 
disability.  See Barr.  Thus, the veteran's lay assertions 
are not competent or sufficient.  


Secondary Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  As 
noted, in the Introduction section, service connection for a 
lumbar spine disability on a direct basis is the subject of 
the attached remand.  This decision addresses only the issue 
of secondary service connection.

In this regard, service connection may also be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
A claim for secondary service connection generally requires 
competent evidence of a causal relationship between the 
service-connected disability and the nonservice-connected 
disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 
134 (1994).  There must be medical evidence of a current 
disability; evidence of a service-connected disability; and 
medical evidence of a nexus between the service-connected 
disability and the current disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 
513, 516-7 (1995).

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2006).   
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Court's decision in Allen, which, as noted 
above, addressed the subject of the granting of service 
connection for the aggravation of a nonservice-connected 
condition by a service-connected condition.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).  The existing provision at 
38 C.F.R. § 3.310(b) was moved to sub-section (c).  Under the 
revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected 
disease, will be service connected.  However, VA will 
not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation 
or by the earliest medical evidence created at any time 
between the onset of aggravation and the receipt of 
medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. Part 4) and determine the extent 
of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the 
natural progress of the disease, from the current level.

See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310(b) (2007)).

Although it was expected that the intended effect of the 
amendment was to conform VA regulations to the Allen 
decision, the regulatory amendment effectively resulted in a 
change in the law.  While the overall intention of the 
amendment to 38 C.F.R. § 3.310(b) was to implement the Allen 
decision, the amended 38 C.F.R. § 3.310(b) clearly institutes 
additional evidentiary requirements that must be satisfied 
before aggravation may be conceded and service connection 
granted.  In addressing the imposition of this new 
evidentiary requirement, the regulatory comments cite to 
38 U.S.C. § 501 as the supporting authority, and not Allen.  
See 71 Fed. Reg. 52,744-45 (Sept. 7, 2006).

A review of the regulatory comments make clear that, 
ultimately, it is the veteran's responsibility to support his 
or her claim by providing evidence of the baseline level of 
severity, and that it is not enough merely that an examiner 
concludes that there is "aggravation."  See 71 Fed. Reg. 
52,745 (Sept. 7, 2006).  

In sum, 38 C.F.R. § 3.310(b) appears to place substantive 
evidentiary restrictions on a veteran before aggravation may 
be conceded, and these restrictions appear to have no basis 
in the Allen decision itself.  

However, in this case, the veteran's claim was filed prior to 
the effective date of the revised regulation (October 10, 
2006).  As such, the Board finds that the prior version of 
the regulation is more advantageous to the veteran and should 
be applied.  When a regulation changes and the former version 
is more favorable, VA can apply the earlier version of the 
regulation for the period prior to, and after, the effective 
date of the change.  See generally, Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003.  

A review of the service medical records shows that in August 
1970, the veteran was afforded a release from active duty 
physical examination.  Evaluation of the spine and 
neurological system were normal.  In February 1979, the 
veteran was afforded a reenlistment physical examination.  
Evaluation of the spine and neurological system were normal.  
In May 1981, the veteran was afforded a reenlistment physical 
examination.  Evaluation of the spine and neurological system 
were normal.  In June 1984, the veteran was afforded a 
reenlistment physical examination.  Evaluation of the spine 
and neurological system were normal.  In February 1989, the 
veteran was afforded an annual physical examination.  
Evaluation of the spine and neurological system were normal.  
In October 1989, the veteran was afforded a separation 
physical examination.  Evaluation of the spine and 
neurological system were normal.

Post-service, in May 1990, the veteran was afforded a VA 
examination.  Evaluation of the veteran's musculoskeletal 
system revealed that the veteran had motor strength of 5/5 in 
all extremities with full range of motion.  

VA medical records show that in November 1992, it was noted 
that the veteran had L5 radiculopathy.  The veteran 
complained of low back pain in December 1992.  In December 
1992, the veteran was afforded a magnetic resonance imaging 
(MRI) of the lumbar spine.  The impression was multi-level 
disc degeneration.  There was a central disc herniation at 
L1-2.  There was mild bulging of the degenerative L4-5 disc, 
but no frank herniation.  The neural foramina were patent at 
all levels of the lumbar spine.  

In June 1993, the veteran was afforded a VA spine 
examination.  At that time, the veteran reported that he 
began having back pain which radiated to his leg in 
March 1993 and he also had voiding frequency.  A spine 
computerized tomography (CT) was performed the month before 
which showed an L1-2 disc bulge with minimal compression of 
the thecal sac.  The examiner noted that the abnormalities 
were of questionable significance.  There was inconsistent 
evidence of neural involvement on the physical examination 
because of the veteran's apparent tendency to magnify his 
symptoms.  

In a July 1993 letter, M.I.R., M.D., indicated that the 
veteran had an acute lumbago secondary to lumbar radiculitis.  
The physical indicated that surgical intervention with lumbar 
discectomy was possible.  

In January 1994, the veteran underwent a cervical and lumbar 
myelogram/CT which revealed cervical spondylosis and lumbar 
degenerative joint disease.  In February 1994, the veteran 
was afforded a VA neurological examination, but it only 
pertained to the cervical spine.  The veteran was also 
afforded a scar examination.  The examiner indicated that the 
veteran had chronic low back pain with increased right 
radicular symptoms following a myelogram in January 1994.

In October 1995, the veteran was afforded a VA examination.  
The examiner indicated that there was lower back pain which 
was due to mild lumbar scoliosis which did not appear to be 
new in nature, but rather congenital.  No x-rays were taken.  

In July 1999, the veteran was afforded a VA spine 
examination.  X-rays were unremarkable with normal disc space 
and only minimal osteophyte formations in the lumbar region.  
The impression was chronic mechanical back pain without 
evidence of nerve root entrapment.  The veteran was also 
afforded a VA general medical examination which indicated the 
same diagnosis.  A July 1999 Social and Industrial Survey 
noted that the veteran could not sit for long periods of time 
or ride in a car for long periods of time.  

In August 2001, the veteran was afforded another VA spine 
examination, including neurological evaluation.  At that 
time, the veteran reported that he injured his back once in 
Vietnam when he was in a truck and it hit a land mine and he 
was blown out of the truck.  He fell on his back and was 
hospitalized.  He wore a back brace for a week and did not 
perform any field duty for 3-4 months.  His back problems 
reportedly really started at some time between 1992 and 1993.  
It was noted that he had problems with his cervical spine and 
lumbosacral spine.  He complained of chronic low back pain 
which was achy and which radiated to his legs.  Physical 
examination was performed.  The diagnosis was mechanical low 
back pain.  

In December 2001, the veteran testified at a personal 
hearing.  He indicated that he had low back pain, but that 
usually was related to his urological condition.  However, he 
indicated that he had a pinched nerve which was what he was 
talking about, not the urological condition.  He indicated 
that the onset of the nerve problem was in 1991 and then he 
began getting treatment.  

In February 2005, the veteran was afforded another VA 
examination.  It was noted that the veteran began complaining 
of chronic low back pain since 1993 when it was shown on MRI 
that he had 2 bulging discs.  The veteran indicated that the 
pain had been stable and he had radiation into his legs.  It 
was also noted that he was being seen for a possible 
neurogenic bladder.  Physical examination and x-rays were 
performed.  The impression was diffuse spondylosis of the 
lumbar spine with chronic mechanical low back pain with no 
evidence of nerve root impingement.  After reviewing the 
claims file and examining the veteran, the examiner opined 
that it was less likely as not that the lumbar impairment was 
caused or worsened by his service-connected cervical 
spondylosis, status post C5-6 decompression and fusion.  

In this case, there is no competent evidence which provides 
an etiological nexus between any post-service low back 
disability to the veteran's service-connected cervical spine 
disability.  As noted, the veteran is not competent to make 
such a complex medical assessment.  Conversely, there is a 
competent opinion of a medical professional which states that 
there is no etiological connection.  The Board attaches the 
most probative value to the VA opinion as it is well 
reasoned, detailed, consistent with other evidence of record, 
and included review of the claims file.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.)  

The VA examiner indicated that there was no etiological 
relationship, including by aggravation, between the veteran's 
service-connected cervical spine disability and his claimed 
low back disability.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  See Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997).

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


Cervical Spine Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees 
of disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  Cf. 
McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board 
finding that veteran had disability "at some point during 
the processing of his claim," satisfied service connection 
requirement for manifestation of current disability); Moore 
v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court found no basis 
for drawing a distinction between initial ratings and 
increased rating claims for applying staged ratings.  
Accordingly, it was held that ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
this case, there has not been a material change in the 
disability level and a uniform rating is warranted.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In a November 1992 rating decision, service connection was 
granted for cervical spondylosis and a 10 percent rating was 
assigned effective October 1992 under Diagnostic Code 5293.  
In a November 1993 rating decision, the veteran's disability 
was recharacterized as spondylosis of cervical spine, status 
post C5-6 anterior decompression and fusion.  A 20 percent 
rating was assigned effective October 19, 1992, a temporary 
total rating was assigned effective February 22, 1993, and 
the 20 percent rating was reassigned from May 1, 1993.  In a 
June 1994 rating decision, service connection was granted for 
radiculopathy of the left upper extremity, which was rated as 
20 percent disabling effective May 1, 1993, as secondary to 
the cervical spine disability.  In a February 1996 rating 
decision, the 20 percent disability rating was increased to 
30 percent effective September 11, 1995. The veteran's 
disability has been recharacterized as spondylosis of the 
cervical spine, status post C 5-6 decompression and fusion.  

In July 1999, the veteran was afforded a VA examination.  It 
was noted that the veteran's left arm radiculopathy resolved 
following prior cervical disc excision and interbody fusion 
in February 1993.  The veteran continued to have chronic pain 
along the dorsum of his neck and radiation of pain into his 
left arm and fingers two times per month.  Cervical spine x-
rays in March 1999 showed partial fusion of the C5-6 joint 
without significant motion at that level.  An MRI revealed 
mild degenerative spondylosis with no significant narrowing 
of the neural foramina in January 1999.  Physical examination 
revealed that the veteran walked with the aid of a cane and 
his walk was antalgic due to left knee disability.  
Examination of the neck revealed that range of motion was 
only slightly reduced with approximately 60 degrees of 
rotation, extension to 45 degrees, flexion to 35 degrees.  
Examination of the left arm and hand showed approximately a 
minus 3 weakness in all hand muscles innervated by the ulnar, 
median, and radial nerve in a cogwheel give way pattern.  
There was a subjective decrease to pinprick over the medial 
aspect of the left hand, but not following the usual 
dermatomal pattern for an ulnar nerve and was not consistent 
on palm and dorsum of the hand.  There was a positive Tinel's 
sign on the right wrist.  The impression was status post 
cervical fusion C5-6 with chronic neck pain, positive Tinel's 
sign a the right wrist which was at least as likely as not 
due to carpal tunnel syndrome, and complaints of left arm 
pain and numbness which were not consistent with physical 
findings suggestive of recurrent cervical radiculopathy.  

The veteran was also afforded a general medical examination 
in July 1999.  Specific examination of the neck was not 
shown.  The diagnosis of status post C5-6 cervical discectomy 
with interbody fusion and mild chronic neck pain, but with no 
evidence of cervical radiculopathy, was listed.  A July 1999 
Social and Industrial Survey noted that the veteran could not 
sit for long periods of time or ride in a car for long 
periods of time.  

In February 2000, the veteran was afforded an MRI of the 
cervical spine.  The impression was that the veteran was 
status post fusion at C5-6.  There were degenerative changes 
with the greatest degenerative changes at C4-5 where there 
was left-sided cord flattening from disc bulges and 
osteophyte formation.  It was noted that the veteran's neck 
disorder had not changed significantly since January 1999.  

In August 2001, the veteran was afforded another VA spine 
examination, including neurological evaluation.  At that 
time, the veteran reported decreased sensation in his left 
arm and numbness in the first three digits of his left hand.  
He recently had surgery of his ulnar nerve (which is 
documented in the outpatient records), which improved his 
finger numbness.  He indicated that he had constant neck pain 
which was worse when he was lying on his side.  He reported 
that he had radiating pain to his bilateral upper 
extremities.  Physical examination revealed that the veteran 
had good range of motion in his neck.  Upper extremity 
strength was 5/5 proximally, 4/5 on the left proximally, 5/5 
in the distal right, and the left digits 1-3 were grade 2.  
Digits 4 and 5 were grade 4.  Sensory was decreased to light 
touch and pinprick in the left hand versus the right was 
worse medial than lateral.  Reflexes were 2+ and symmetrical.  
There was no Hoffman's.  Tone and bulk were normal.  The 
recent MRI showed spondylosis, but no significant neural 
compression of C5-6.  The impression was spondylosis of the 
cervical spine, status post C5-6 decompression with no 
evidence of neural compression on the MRI that would benefit 
from surgery; left upper extremity radiculopathy which would 
not benefit from any surgical intervention, since there was 
no evidence of compression on the MRI.  

In December 2001, the veteran testified at a personal 
hearing.  He related that he had no feeling in his thumb and 
first 2 fingers as well as pain due to ulnar nerve 
impairment.  He reported that moving his head to the left 
caused discomfort.  He related that he was taking medication.  

In January 2002, the veteran underwent a CT of the head.  It 
was essentially unremarkable.  

In a June 2004 letter, W.R.M.,M.D., indicated that the 
veteran's fusion at C5, while stiff, had probably not 
achieved a bony union.  At this late date, a bony union was 
unlikely, except with the further progression of degenerative 
change here, but there will be a tendency toward ultimate 
fusion.  The examiner indicated that there was nothing in his 
current films which clearly indicated the need for 
reoperation.  

In February 2005, the veteran was afforded another VA 
examination.  It was noted that the veteran had a history of 
impingement of the cervical nerves which had caused left 
upper extremity radiculopathy.  The veteran related that he 
continued to have numbness and weakness of the left upper 
extremity.  He again reported that his fingers were affected 
and than he had undergone a left ulnar nerve release.  He 
also indicated that he had experienced right-sided cervical 
radiculopathy starting three months earlier which affected 
the thumb, second, and third digits of his right hand.  He 
was having difficulty with grip strength and weakness.  
Physical examination revealed that he was able to forward 
flex the neck about 25 degrees and extend to approximately 45 
degrees.  He was able to rotate the neck approximately 60 
degrees on both sides.  His upper extremity muscle strength 
was 3/5 bilaterally as well as his grip strength.  He had 
decreased sensation to vibration and 10 gram monofilament 
over the distribution of the radial nerve bilaterally.  
Tinel's and Phalen's tests were negative.  MRI of the 
cervical spine showed disc space narrowing and degenerative 
endplate changes at C4-5 and C5-6.  Disc osteophytes were 
exerting mass effects on the spinal canal at those levels.  
There was moderate neural foraminal narrowing on the right at 
C4-5 and C5-6.  There was diffuse disc bulging at those 
levels and mild focal narrowing of the spinal canal.  Bone 
marrow signal was consistent with degenerative changes.  The 
impression was status post cervical neck fusion at C5-6, 
incomplete, with chronic neck pain and bilateral cervical 
radiculopathy.

Initially, the Board notes that during the course of the 
veteran's appeal, the regulations pertaining to rating 
disabilities of the spine were amended on two occasions.  The 
Board is required to consider the claim in light of both the 
former and revised schedular rating criteria to determine 
whether an increased evaluation for the veteran's spine 
disability is warranted.  VA's Office of General Counsel has 
determined that the amended rating criteria, if favorable to 
the claim, can be applied only for periods from and after the 
effective date of the regulatory change. However, the veteran 
does get the benefit of having both the old regulation and 
the new regulation considered for the period after the change 
was made.  See VAOPGCPREC 3-00.  That guidance is consistent 
with longstanding statutory law, to the effect that an 
increase in benefits cannot be awarded earlier than the 
effective date of the change in law pursuant to which the 
award is made.  See 38 U.S.C.A. § 5110(g) (West 2002).

In general, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial process has been concluded, VA must consider both 
versions and apply the one more favorable to the veteran.  
See VAOPGCPREC 7-2003.  The RO considered the old and the 
revised regulations.  The new version which permits separate 
ratings for orthopedic and neurological impairments is more 
advantageous to the veteran in this case.

Prior to September 23, 2002, under Diagnostic Code 5293 
(intervertebral disc syndrome), a 60 percent evaluation was 
assigned for pronounced, persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc with little 
intermittent relief.  A 40 percent evaluation was assigned 
for severe, recurring attacks with intermittent relief.  A 20 
percent rating was assigned for moderate symptoms with 
recurring attacks.  A 10 percent evaluation was assigned for 
mild symptoms.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2001).

Under the old regulations for limitation of motion of the 
cervical spine (Diagnostic Code 5290), a 10 percent 
evaluation was assigned for slight limitation of motion; 20 
percent for moderate limitation of motion, and 30 percent for 
severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (2001).

Under Diagnostic Code 5285, ratings were provided for a 
demonstrable deformity of a vertebral body.  The veteran has 
not had a demonstrable deformity of a vertebral body.  
Diagnostic Codes 5286 and 5289 provided ratings for complete 
bony fixation (ankylosis) of the spine.  As to rating the 
veteran under the criteria for ankylosis, it is noted that 
ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet. App. 524 (1999).  

The first amendment to the Rating Schedule governing the 
rating of spinal disabilities pertained to the evaluation of 
intervertebral disc syndrome.  67 Fed. Reg. 54,345, 54,349 
(Aug. 22, 2002) (effective from September 23, 2002).  

Under the revised criteria, effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, as amended by 67 Fed. Reg. 54345-54349 
(August 22, 2002).

A 40 percent evaluation is assigned with incapacitating 
episodes of having a total duration of at least four weeks 
but less than six weeks during the past 12 months; and a 60 
percent evaluation is assigned with incapacitating episodes 
of having a total duration of at least six weeks during the 
past 12 months.  Id.

Note (1): For purposes of evaluations under Diagnostic Code 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

With respect to neurologic manifestations, the Board notes at 
this juncture that the veteran has been afforded separate 
service connection for left upper extremity radiculopathy and 
for right upper extremity radiculopathy.  The veteran does 
not currently have an appeal pending for a higher rating for 
either of those disabilities.  Therefore, while the veteran 
may be assigned separate ratings for neurological 
manifestations in his upper extremities which in essence 
affords him a "higher evaluation" overall, since the RO has 
separately service-connected the left upper extremity 
radiculopathy and for right upper extremity radiculopathy 
(except for the period prior to the assigned effective date 
when a separate rating was permitted and warranted, as noted 
below), the Board does not have jurisdiction over the 
separate issues of higher ratings for those disabilities.  
See e.g. September 2007 RO rating decision.  Accordingly, the 
Board will consider all other possible bases for a higher 
rating for the cervical spine itself as the two upper 
extremities are the other areas which are affected by the 
veteran's cervical spine disability.  

The second revision to the Rating Schedule governing the 
rating of spinal disabilities was effective September 26, 
2003.  At that time, VA amended its Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, to institute a general rating 
formula for evaluating diseases and injuries of the spine, 
including lumbosacral strain under Diagnostic Code 5237, 
spinal stenosis under Diagnostic Code 5238, degenerative 
arthritis of the spine under Diagnostic Code 5242, and 
intervertebral disc syndrome under Diagnostic Code 5243.  

Under the revised criteria, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, The 
Spine, Note (6) (2006).

Under the General Rating Formula, a 30 percent rating 
requires forward flexion of the cervical spine to 15 degrees 
or less; or with favorable ankylosis of the entire cervical 
spine; a 40 percent rating is warranted if the medical 
evidence shows unfavorable ankylosis of the entire cervical 
spine.  A 100 percent rating is warranted if there is 
unfavorable ankylosis of the entire spine.  These ratings are 
warranted if the above-mentioned manifestations are present, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243, effective September 26, 
2003).

The revised rating criteria under the General Formula for 
Diseases and Injuries of the Spine also, in pertinent part, 
provide the following Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees; extension is zero to 45 degrees; left and right 
lateral flexion are zero to 45 degrees; and left and right 
lateral rotation are zero to 80 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
cervical spine is 340 degrees.  The normal ranges of motion 
for each component of the spinal motion provided in this note 
are the maximum that can be used for calculation of the 
combined range of motion.  Id.

With respect to evaluating intervertebral disc syndrome, 
effective September 26, 2003, a 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent rating is warranted for incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  Note (1) provides that an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  (38 
C.F.R. § 4.71a, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, effective 
September 26, 2003).




Prior to September 23, 2002 changes

The veteran was assigned the highest possible rating under 
Diagnostic Code 5290, for limitation of motion at 30 percent.  
Although the veteran had partial fusion of the C5-6 joint 
without significant motion at that level, he still retained 
motion.  

Under Diagnostic Code 5293 (intervertebral disc syndrome), in 
order for a higher rating to be warranted under that code, 
the evidence would need to show that the veteran had severe, 
recurring attacks with intermittent relief.  The veteran had 
symptoms associated with his left upper extremity, which was 
separately rated as 20 percent disabling.  Slight weakness 
was shown on the right side (which was not separately rated 
at that time); however, these slight manifestations did not 
rise to the level of severe neurological impairment even 
considering DeLuca.  The weakness was mild.  Therefore, a 
higher rating under this code was not warranted.  

Accordingly, a rating in excess of 30 percent was not 
warranted during this time period.  


Pursuant to September 23, 2002 changes

Initially, the old criteria must be considered.  The 
analysis; however, is essentially the same.  The veteran was 
receiving a 30 percent rating and there was no higher rating 
based on limitation of motion.  Complete bony fixation was 
not shown; the veteran demonstrated motion of the neck and 
there was no complete bony fusion.  The veteran had slight 
neurological symptoms on the right side, but they were not 
severe.  The left-sided radiculopathy was separately rated.  

Under the revised criteria, effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, as amended by 67 Fed. Reg. 54345-54349 
(August 22, 2002).

As noted, the left side was already separately rated and the 
rating has not been appealed.  There was no separate rating 
for the right side, at that time.  See September 2007 RO 
rating decision.

With regard to the right side, Diagnostic Code 8515 
contemplates impairment of the median nerve and governs 
disabilities with manifestations such as the hand inclined to 
the ulnar side; the index and middle fingers more extended 
than normal; considerable atrophy of the muscles of the 
thenar eminence; the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective; absence of flexion 
of index finger and feeble flexion of middle finger; an 
inability to make a fist; the index and middle fingers remain 
extended; an inability to flex the distal phalanx of thumb; 
defective opposition and abduction of the thumb, at right 
angles to the palm; weakened wrist flexion; and pain with 
trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 
8515.

Under Diagnostic Code 8515, a 10 percent rating is 
appropriate for the major hand when mild incomplete paralysis 
is present; for moderate incomplete paralysis of the major 
hand, a 30 percent rating is warranted.  A 50 percent 
evaluation is assigned for severe incomplete paralysis of the 
major hand.  Finally, complete paralysis of the hand at the 
median nerve warrants a 70 percent rating.  38 C.F.R. § 
4.124a, Diagnostic Code 8515.  The evidence of record shows 
that the veteran is right-handed, so impairment of his right 
wrist/hand is rated as impairment of the major upper 
extremity.

There is no pertinent evidence dated during the time period 
in question.  However, based on the August 2001 examination, 
the Board accepts that there was slight neurological 
impairment on the right side.  Also, based on the subsequent 
evidence, that impairment remained.  The Board finds it 
unlikely that this impairment was not present between the 
August 2001 examination and the later examinations as this 
would be inconsistent with a longitudinal review of the 
evidence.  Accordingly, a separate 10 percent rating for 
right upper extremity radiculopathy is warranted from 
September 23, 2002.  The Board may assign this rating as 
separate service connection was not established until 
February 15, 2005, although it was permitted, as noted.  See 
September 2007 RO rating decision.

In order for a higher rating to be warranted based on the 
changed criteria regarding incapacitating episodes, the 
veteran would have to have incapacitating episodes, which he 
did not have.  

Thus, a 30 percent rating was warranted under Diagnostic Code 
5290 for orthopedic impairment and a separate 10 percent 
rating was warranted for neurological impairment on the right 
(dominant side) under Diagnostic Code 8515.  Even considering 
DeLuca, again, the neurological impairment was mild and the 
veteran was assigned the highest rating for his limitation of 
motion.


Pursuant to September 26, 2003 changes

The findings regarding rating the cervical spine indicated 
above remain the same for this period under the criteria 
already cited above for the last time period.  The veteran's 
cervical spine disability warranted a 30 percent rating for 
orthopedic impairment under Diagnostic Code 5290 and a 10 
percent rating for neurological impairment under Diagnostic 
Code 8515 on the right side and on the left side (the left 
side not being under appeal).  A higher rating is not 
warranted under the neurological code (Diagnostic Code 8515) 
for the right side as the impairment was not more than 
slight.  With regard to orthopedic impairment, there was no 
higher rating for limitation of motion than the rating 
assigned and the veteran did not have demonstrable deformity 
of a vertebral body and C5-6 was not completely fused.  

A higher rating was not warranted under the new criteria as 
the evidence does not show unfavorable ankylosis of the 
entire cervical spine.  The veteran had motion of his neck 
and although he had (incomplete) fusion of C5-6, the entire 
cervical spine was not fused.  The veteran did not have 
incapacitating episodes as defined in the regulation.  

Although the veteran has urological issues, they are not 
etiologically related to his neck disability.  

Thus, a 30 percent rating was warranted under Diagnostic Code 
5290 for orthopedic impairment and a separate 10 percent 
rating continued to be was warranted for neurological 
impairment on the right (dominant side) under Diagnostic Code 
8515.  Even considering DeLuca, again, the neurological 
impairment was mild and the veteran was assigned the highest 
rating for his limitation of motion.


Conclusion

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence is against a rating in 
excess of 30 percent for cervical spine disability under 
Diagnostic Code 5290.  However, the evidence supports a 
separate 10 percent rating for right upper extremity 
radiculopathy from September 23, 2002 onward.  


ORDER

Service connection for a lumbar spine disability as secondary 
to a service-connected cervical spine disability is denied.

A rating in excess of 30 percent for cervical spine 
disability under Diagnostic Code 5290 is denied.  

A separate 10 percent rating for right upper extremity 
radiculopathy from September 23, 2002 onward is granted, 
subject to the laws and regulations governing monetary 
benefits.
REMAND

The veteran's representative has pointed out that there was 
non-compliance with the Board's prior remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (as a matter of law, a remand 
by the Board confers on the veteran the right to compliance 
with the remand orders).

The Board notes that when this case was remanded, the Board 
requested that when the veteran was afforded a VA examination 
to assess current lumbar disability, that the examiner 
provide an opinion as to the etiology of any currently 
diagnosed lumbar disability, to include whether it was more 
likely than not or less likely than not that any current 
disability was related to the veteran's active service.  This 
portion of the opinion which pertains to direct service 
connection was not provided.  See February 2005 VA 
examination.  Therefore, another VA examination must be 
afforded to the veteran.  

Regarding the issue of entitlement to TDIU, the Board 
requested that the examiner determine whether the veteran's 
service-connected disabilities, to include: cervical 
spondylosis, status post C5-C6 decompression and fusion; left 
upper extremity radiculopathy, status post left ulnar nerve 
release (nondominant hand); bilateral tinnitus; left ear 
hearing loss; the residuals of a fracture of the left 
scaphoid bone; scarring at the left iliac crest (a bone graft 
donor site); scarring of the back (the residuals of excision 
of basal cell carcinoma); and service-related lumbar spine 
disability (if found by the examiner), more likely than not 
or less likely than not cause the veteran to be unable to 
maintain gainful employment.

The matter of service connection for a lumbar spine 
disability requires further development, as noted.  In 
addition, the issue of service connection for bilateral knee 
disability needs further development.  Moreover, since this 
claim is being remanded for an examination, the Board finds 
that the examiner should also provide an opinion regarding 
the veteran's ability to obtain and retain employment.  

The Board requested that the veteran be provided the 
appropriate VCAA notification regarding the issues of (1) 
whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a bilateral 
knee disorder; and (2) entitlement to a total temporary 
evaluation under 38 C.F.R. § 4.30 for treatment of a left 
knee disability requiring convalescence.  Sufficient VCAA 
notice was not provided.  In particular, VCAA notification 
which satisfies Kent v. Nicholson, 20 Vet. App. 1 (2006) with 
regard to the new and material evidence issues was not 
provided.  Although the issue of entitlement to a total 
temporary evaluation under 38 C.F.R. § 4.30 for treatment of 
a left knee disability requiring convalescence was listed, 
the veteran was not provided notification which told the 
veteran how to substantiate his claim.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority as to 
these four issues: direct service connection 
for a lumbar spine disability; whether new 
and material evidence has been received to 
reopen a claim of entitlement to service 
connection for a bilateral knee disorder; 
entitlement to a total temporary evaluation 
under 38 C.F.R. § 4.30 for treatment of a 
left knee disability requiring convalescence; 
and entitlement to TDIU.  See, e.g., 
Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  A notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; and
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide.

With regard to the TDIU issue, the VCAA 
notification should include 38 C.F.R. 
§ 4.16(b).

With regard to the new and material 
issue, the VCAA notice should include 
specific notice of why the claim of 
service connection for a bilateral knee 
disability was previously denied and what 
constitutes material evidence for the 
purpose of reopening the claim.  

2.  Schedule the veteran for a VA 
examination.  The claims file must be 
made available to the examiner and the 
examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  Any indicated tests, including 
X-rays if indicated, should be 
accomplished.  The examiner should opine 
as to whether it is more likely than not, 
less likely than not, or at least as 
likely as not, that any current low back 
disability is related to service.  

The examiner also opine as to whether the 
veteran's service-connected disabilities 
alone prevent him from engaging in a 
substantially gainful occupation.  If the 
VA examiner has determined that a low 
back disability is etiologically related 
to service, then the low back disability 
should be included in this consideration.  
If the opinion is negative, the examiner 
should only consider the veteran's 
cervical spine disability, left upper 
extremity radiculopathy, right upper 
extremity radiculopathy, tinnitus, 
residuals of a fracture of the left 
scaphoid bone, left hearing loss, scar 
from a basal cell carcinoma, and bone 
graft donor site scar of the left iliac 
crest.  

A rationale for any opinion expressed 
should be provided.  

3.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


